SULLIVAN, Judge
(dissenting):
I respectfully dissent. I would affirm the lower court’s decision in this case. In my view, the judge’s ruling on the challenge for cause against Major Marchbanks is more like the one we approved in United States v. White, 36 MJ 284 (1993), than the one we rejected in United States v. Dale, 42 MJ 384 (1995).
In Dale, we voiced our disapproval of per se rules for excusal of panel members. As in that ease, I join the majority’s condemnation in appellant’s case of a per se disqualification based upon a family member’s experience with a similar crime. However, that is where the similarity between this case and Dale ends.
We reversed Dale because of our view that the deputy chief of security police for the base was the “embodiment of law enforcement and crime prevention” at the base and, thus, should have been excused from the panel. 42 MJ at 386. However, I cannot today join the majority in their holding that sexual abuse in the family of a court member casts a similar taint over these proceedings.
As I read the record, it also shows that defense counsel “did not make clear whether he was challenging [Maj Marchbanks] because of actual or implied bias.” White, 36 MJ at 289. The record states:
MJ: Are there further challenges for cause?
IDC: Yes your honor. Our next challenge for cause would be against Major March-banks. She’s been personally involved in with her sister confiding in her that she has been abused by her grandfather, who is no longer alive, and that her mother in fact was abused by the same grandfather who is her father. The abuse happened during the ages of five and nine which is the age group we have here. The pattern is so similar to this case that we would say that even though she tried to give her assurances that she would be able to separate it, we don’t believe that would be possible. She seemed very — did not cry but she seemed very emotional when she answered her questions. She did give the assurances but we think its a challenge for cause because she is too intimately involved.
The “standard of clear abuse of discretion is appropriate in most cases whether the challenge is for actual bias or implied bias.” White, 36 MJ at 288 (Sullivan, C.J., concurring). However, a military judge’s credibility determination is not dispositive in both types of eases. In particular, allegations of implied bias brought under ROM 912(f)(1)(N), Manual for Courts-Martial, United States, 1984, are judged under an objective standard. White, 36 MJ at 288. In the present case, defense counsel did not make a challenge based on implied bias. Thus, “I find no clear abuse of discretion on the judge’s part in denying [this challenge] on the basis of his belief in [Maj Marchbanks’] disclaimer.” Id. at 289 (Sullivan, C.J., concurring).
Finally, I would hold that appellant’s rights under the Confrontation Clause were not violated in this ease. See Maryland v. Craig, 497 U.S. 836, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990). He was able to observe the witness testifying by use of television. Moreover, to the extent that the majority incorrectly reads a statutory requirement for two-way television, see 18 USC § 3509, into *221the practice of military law, I explicitly distance myself from that portion of the opinion.